Case 3:12-cv-00535-CHB-CHL Document 327 Filed 09/18/20 Page 1 of 4 PageID #: 4135




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF KENTUCKY
                              LOUISVILLE DIVISION
   ____________________________________

    POLYLOK, INC. and PETER GAVIN       :
    AND MICHAEL N. DELGASS, AS          :
    TRUSTEES OF THE PETER GAVIN         :                 Civil Action No. 3:12-cv-00535-CHB-CHL
    SPRAY TRUST,                        :
                                        :
                       Plaintiffs,      :
    v.                                  :
                                        :
                                        :
    BEAR ONSITE, LLC, PROMOLD &         :
    TOOL, LLC, MICHAEL JAY              :
    HORNBACK, PREMIER PROMOLD & :
                                        :
    TOOL, INC., and LIFETIME FILTER,    :
    LLC,
                      Defendants.
   ____________________________________


                 HORNBACK DEFENDANTS’ OBJECTION TO POLYLOK’S
               OBJECTION TO WITNESS AND EXHIBIT LIST AND MOTION TO
                  PRECLUDE UNDISCLOSED WITNESSESS AND EXHIBITS

          Come now Defendants, Michael Jay Hornback, Promold & Tool, LLC, Premier Promold

   & Tool, Inc., and Lifetime Filter, LLC (collectively, the “Hornback Defendants”), by and through

   counsel, and hereby file their Objection to Polylok’s Objection to Witness and Exhibit List and

   Motion to Preclude Undisclosed Witnesses and Exhibits. In support thereof, the Hornback

   Defendants provide as follows:

          1.      On September 4, 2020, Plaintiffs, Polylok, Inc. and Peter Gavin and Michael N.

   Delgass as Trustees of The Peter Gavin Spray Trust. (collectively, “Plaintiffs”) filed their

   Objection to Polylok’s Objection to Witness and Exhibit List and Motion to Preclude

   Undisclosed Witnesses and Exhibits [Doc. No. 322] (the “Polylok Objection”). In the Polylok

   Objection, Polylok asks the Court to preclude the Hornback Defendants from offering any
Case 3:12-cv-00535-CHB-CHL Document 327 Filed 09/18/20 Page 2 of 4 PageID #: 4136




   testimony or exhibits at trial, and to award Polylok its fees and costs incurred in this pretrial

   process due to the Hornback Defendants’ alleged violation of Rule 26(a)(3) of the Federal Rules

   of Bankruptcy Procedure (the “Rules”).                 For the reasons set forth herein, the Hornback

   Defendants state that the Polylok Objection and the relief sought therein should be overruled due

   to Plaintiff’s failure to comply with Rule 37(a)(1) of the Rules.

              2.       Rule 37(a)(1) provides in relevant part that “a party may move for an order

   compelling disclosure or discovery.” Fed. R. Civ. P. 37(a)(1). However, the Rule provides

   further that the motion “must include a certification that the movant has in good faith conferred

   or attempted to confer with the person or party failing to make disclosure or discovery in an effort

   to obtain it without court action.” Id.

              3.       Counsel for Plaintiff failed to file the requisite certification that they in good faith

   conferred or attempted to confer with undersigned counsel concerning the Hornback Defendants’

   purported failure to make sufficient Rule 26(a)(3) disclosures prior to filing the Polylok

   Objection. The reason for the lack of certification is that Plaintiff did not comply with Rule

   37(a)(1). Had Plaintiff complied with Rule 37(a)(1), the Hornback Defendants state that this

   matter would have been resolved with a simple phone call by Plaintiff’s counsel to undersigned

   counsel asking the Hornback Defendants to supplement their Witness and Exhibit List, to the
                                           1
   extent it was necessary to do so.

              4.       As a preliminary general proffer that can be discussed more during the Pre-Trial

   Conference scheduled on September 21, the Hornback Defendants would highlight that Mr.

   Hornback is the sole witness identified, he is not asserting any claims, and he’s going to defend


   1
       Undersigned counsel has frequently and consistently communicated with Plaintiff’s counsel about issues in this
         case, and has always worked cordially and professionally to resolve any issues raised by the Plaintiffs.
Case 3:12-cv-00535-CHB-CHL Document 327 Filed 09/18/20 Page 3 of 4 PageID #: 4137




   himself and his companies against any and all claims prosecuted by the Plaintiffs’ at trial. He

   has also agreed that he’s not providing expert testimony. If more information is needed, the

   Hornback Defendants will gladly disclose it upon reasonable request from Plaintiff’s counsel,

   and will supplement their witness list as required.

              5.       Because of Plaintiff’s garish tactic and willful failure to comply with Rule

   37(a)(1), Plaintiff’s counsel was forced to spend a gorgeous Friday afternoon drafting this

   Objection instead of playing outside with his wife and three-month baby son in order to tell the

   Court “the rest of the story.” Besides this admitted selfish grousing, more troubling is the

   Hornback Defendants get billed for this ridiculous exercise, and undersigned counsel’s paralegal
                                                                         2
   sacrificed her afternoon off in order to file this Objection.

              Based on the foregoing, the Polylok Objection and the relief sought herein should be

   overruled, and the Court should award the Hornback Defendants’ its fees and costs for having to

   fund and endure this unnecessary litigation skirmish caused by Plaintiffs.

                                                          Respectfully submitted,

                                                          /s/ Andrew D. Stosberg
                                                          Andrew D. Stosberg
                                                          KBA ID No. 87969
                                                          MIDDLETON REUTLINGER
                                                          401 S. Fourth Street, Suite 2600
                                                          Louisville, Kentucky 40202
                                                          Tel: (502) 625-2734
                                                          astosberg@middletonlaw.com
                                                          COUNSEL FOR THE HORNBACK DEFENDANTS




   2
       Undersigned counsel apologizes profusely to Marie Field and states on the record that he owes Marie a gift card
         to her favorite restaurant for ruining her Friday afternoon.
Case 3:12-cv-00535-CHB-CHL Document 327 Filed 09/18/20 Page 4 of 4 PageID #: 4138




                                   CERTIFICATE OF SERVICE

           It is hereby certified that on September 18, 2020 a true and correct copy of the foregoing
   was served electronically through the court’s CM/ECF system to Plaintiffs’ attorneys at their
   electronic addresses as set forth in the ECF system.


                                                /s/ Andrew D. Stosberg
                                                Andrew D. Stosberg
                                                COUNSEL FOR THE
                                                HORNBACK DEFENDANTS
